DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overflow pump of claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “201” has been used to designate both nutrient solution and luminaires in paragraphs 37-39.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: lighting assembly are designated 140 in the specifications however the drawings often use 104, which do not seem to be supported in the specifications. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 3 objected to because of the following informalities:  “is submerged” should be recited to read -adapted to be submerged- for the functional limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 line 2 recites, “bypass conduit can be raised or lowered”. It is indefinite as to how the first conduit portion for the bypass conduit can be raised or lowered as the specification does not describe how this process is occurring. Is it done manually by the user or automatically by the controller, is it done by adding or removing piping, telescopic piping, additional screws, is it simply stating that the size can be adjusted in the manufacturing process? 
Claim 12 recites the limitation "the filtration system” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The examiner has interpreted the claim to have dependency on claim 11 as this is when “a filtration system” is properly introduced. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 20170104279 A, translation provided).
Regarding claim 1: Park teaches a plant cultivation system (100) comprising: a main reservoir (123a) configured to hold a nutrient solution (1); a fluid delivery device (at least one 121a) being in fluid communication with the main reservoir (Fig. 1); a cultivation chamber (101) having a lateral sidewall (Fig. 1 ) and a chamber outlet (at least another one of 121a in discard mode, Fig. 3b), the lateral sidewall defining an interior cavity (Fig. 1), the lateral sidewall having a top edge (top edge of 101, Fig. 1) and a bottom edge (Fig. 2), wherein the cultivation chamber is adapted to allow the fluid delivery device to inject nutrient solution into the interior cavity of the cultivation chamber (Fig. 3a) and the chamber outlet (121a in discard mode) is configured to allow drainage of the nutrient solution from the interior cavity of the cultivation chamber (Fig. 3b); a drainage conduit (122) disposed at the chamber outlet (121a in discard mode); a bypass conduit (125) having a first conduit portion, the first conduit portion of the bypass conduit being in fluid communication with the interior cavity of the cultivation chamber (101) (Fig. 2), the first conduit portion of the bypass conduit being positioned higher relative to the bottom edge of the lateral sidewall of the cultivation chamber(Fig. 2); a liquid level switch (124) operatively coupled to the drainage conduit (122), wherein the liquid level switch is configured to restrict the flow of nutrient solution through the drainage conduit (page 4 para 4, “At this time, the opening and closing part 124 opens and closes the connection pipe part 122 to control the flow direction of the nutrient solution 1 in the connection pipe part 122.”).
Regarding claim 2: Park teaches the limitations of claim 1 as shown above and further teaches wherein the liquid level switch (124) is moveable between a drainage position and bypass position (page 4“At this time, the opening and closing part 124 opens and closes the connection pipe part 122 to control the flow direction of the nutrient solution 1 in the connection pipe part 122.”), and the liquid level switch is configured to direct nutrient solution through the bypass conduit in the bypass position (when 124 is opened, page 5 “At this time, the nutrient solution 1 flowing into the connection piping section 123 flows into the bypass piping section 125 and is not excessively supplied to the inside of the plant accommodating section 101.”).
Regarding claim 3: Park teaches the limitations of claim 2 as shown above and further teaches wherein the cultivation chamber (101) is adapted to receive a plant (10) having a root mass (page 3 para 2 “The inside of the plant accommodating portion 101 is filled with the medium 2 and the roots of the plant 10 are located.”), and the at least a portion of the root mass (roots of plant 10) is submerged in a volume of nutrient solution (1) retained in the cultivation chamber (101) when the liquid level switch (124) is in the bypass position (page 4, para 4 “At this time, the opening and closing part 124 opens and closes the connection pipe part 122 to control the flow direction of the nutrient solution 1 in the connection pipe part 122.” By placing the liquid level switch in the bypass position, the nutrient solution could potentially rise and thus causing the submergence of the root mass within the nutrient solution).
Regarding claim 6: Park teaches the limitations of claim 1 as shown above and further teaches wherein the drainage conduit (122) has a first drainage end (A, Fig. below) and a second drainage end (B, Fig. below), the bypass conduit (125) has a first bypass end (C, Fig. below) and a second bypass end (D, Fig. below), the first drainage end is connected to the first bypass end, and the second drainage end is connected to the second bypass end (Fig. 2 and see annotated Fig. below).

    PNG
    media_image1.png
    723
    335
    media_image1.png
    Greyscale

Regarding claim 7: Park teaches the limitations of claim 1 as shown above and further teaches wherein the liquid level switch (124) is moveable between a drainage position and bypass position (page 4 para 4“At this time, the opening and closing part 124 opens and closes the connection pipe part 122 to control the flow direction of the nutrient solution 1 in the connection pipe part 122.”), and the nutrient solution does not flow through the first conduit portion of the bypass conduit when the liquid level switch is in the drainage portion (page 4 para 5 “When the opening and closing part 124 closes the connecting pipe part 122, the nutrient solution 1 flowing into the connecting pipe part 122 flows into the induction pipe part 121”).
Regarding claim 14: Park teaches a method for plant cultivation comprising: providing a main reservoir (123a) configured to hold a nutrient solution (1); depositing a plant (10) having a root mass (page 3 para 2 “The inside of the plant accommodating portion 101 is filled with the medium 2 and the roots of the plant 10 are located.”) in a cultivation chamber (101) having a lateral sidewall (Fig. 1) and a chamber outlet (at least one 121a in discard mode), the lateral sidewall defining an interior cavity (Fig. 1), the lateral sidewall having a top edge (top edge of 101) and a bottom edge (bottom of 101), and the chamber outlet (121a in discard mode) is configured to allow drainage of the nutrient solution from the interior cavity of the cultivation chamber (Fig. 3b); delivering the nutrient solution from the main reservoir to the root mass through a fluid delivery device (at least another 121a); wherein the fluid delivery device is disposed through the lateral sidewall of the cultivation chamber providing a nutrient solution retention system comprising (Fig. 1): a drainage conduit (122) disposed at the chamber outlet (121a in discard mode, Fig. 3b); a bypass conduit (125) having a first conduit portion, the first conduit portion of the bypass conduit being in fluid communication with the interior cavity of the cultivation chamber (Fig. 1), the first conduit portion of the bypass conduit being positioned higher relative to the bottom edge of the lateral sidewall of the cultivation chamber (Fig. 1); a liquid level switch (124) operatively coupled to the drainage conduit, wherein the liquid level switch is configured to restrict the flow of nutrient solution through the drainage conduit (page 4 para 4 “At this time, the opening and closing part 124 opens and closes the connection pipe part 122 to control the flow direction of the nutrient solution 1 in the connection pipe part 122.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104279 A) as applied to claim 3 above, and further in view of Leach (US 20190029196 A1). 
Regarding claim 4: Park teaches the limitations of claim 3 as shown above.
Park teaches the first conduit portion of the bypass conduit (125).
Park fails to teach an overflow pump configured to pump nutrient solution from the interior cavity when the water level of the volume of nutrient solution is higher.
However, Leach teaches an overflow pump (109) configured to pump nutrient solution from the interior cavity when the water level of the volume of nutrient solution is higher (Para 26 for example, the one or more float switches may be disposed within the second tank 103 to detect when the water level is too high to activate the pump 109”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by Park with the pump as taught by Leach so as to prevent overflowing of the chamber or leakage of fluids onto the floor, therefore achieving the predictable result of a cleaner system. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104279 A) as applied to claim 2 above, and further in view of Urban (EP 3342282 A1, translation provided). 
Regarding claim 5: Park teaches the limitations of claim 2 as shown above.
Park teaches the bypass conduit (125).
Park fails to the teach the air aperture.
However, Urban teaches an air aperture (21, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bypass as disclosed by Park with the free end as taught by Urban so as to avoid siphoning on the nutrient solution therefore achieving the predictable result of a more effective system. 
Claims 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104279 A) as applied to claims 1,3 above, and further in view of Krakover (US 20190335691 A1).
Regarding claim 8: Park teaches the limitations of claim 1 as shown above.
Park fails to teach wherein the fluid delivery device is a nozzle.
However, Krakover teaches wherein the fluid delivery device is a nozzle (214).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the induction holes as disclosed by Park with the nozzle as taught by Krakover so as to increase and control the rate at which nutrient solution is provided to the plant, therefore achieving the predictable result of a more effective system. 
Regarding claim 10: Park teaches the limitations of claim 1 as shown above.
Park fails to teach a sterilization device in fluid communication with the main reservoir.
However, Krakover teaches a sterilization device (150) in fluid communication with the main reservoir (120, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by Park with the sterilization as taught by Krakover so as to disinfect the nutrient solution for the purpose of preventing plant disease, therefore achieving the predictable result of a more effective system. 
Regarding claim 11: Park teaches the limitations of claim 1 as shown above.
Park fails to teach a filtration system in fluid communication with the main reservoir.
However, Krakover teaches a filtration system (140) in fluid communication with the main reservoir (120, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by Park with the filtration system as taught by Krakover so as to filter the solution for the purpose of preventing plant disease, therefore achieving the predictable result of a more effective system.
Regarding claim 12: the modified reference teaches the limitations of claim 11 (see 112b above) as shown above.
Park fails to teach a first pressure sensor and a second pressure sensor, wherein the filtration system is disposed between the first pressure sensor and the second pressure sensor. 
However, Krakover teaches a first pressure sensor (135) and a second pressure sensor (137), wherein the filtration system (140) is disposed between the first pressure sensor and the second pressure sensor (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system with filtration as disclosed by modified Park with the pressure sensors as taught by Krakover so as to determine whether there are clogs or obstruction in the filter, so as to determine whether replacement is necessary, therefore achieving the predictable result of a more effective system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104279 A) as applied to claim 1 above. 
Regarding claim 9: Park teaches the limitations of claim 1 as shown above.
Park teaches the first conduit portion for the bypass conduit (125).
Park does not explicitly teach wherein the first conduit portion for the bypass conduit (125) can be raised or lowered. 
However, the first conduit portion for the bypass conduit could be easily raised or lowered by using additional piping, screws, and other methods which are commonly known in the art in order to adjust piping as deemed necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bypass as disclosed by Park with additional piping, telescopic piping, screws, etc. that are commonly known in the art to increase or decrease height, so as to adjust the amount of nutrient solution the bypass is able to contain during operation of the apparatus.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 20170104279 A) as applied to claim 3 above, and further in view of Counne (US 20180343810 A1). 
Regarding claim 13: Park teaches the limitations of claim 3 as shown above.
Park fails to teach a lighting unit configured to being raised or lowered.
However, Counne teaches a lighting unit configured to being raised or lowered (Para 112 “In FIGS. 12 and 13, the LED lighting bars 138 are integrated into a lighting platform 140, which is connected to the shelving system 12, but can be raised and lowered above the grow trays 200 using a motor 142, such as a stepper motor, for example.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the hydroponic system as disclosed by Park with the lighting module as taught by Counne so as to adjust the lighting as deemed necessary by raising or lowering the lighting units depending on the plant’s growth stage, therefore achieving the predictable result of a more effective system. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimokawa (US-4915606-A) is related to the applicant’s field of invention of a bypass system configured to be used with drainage components.  Pham (US 20190261589 A1), Spiro (US 20180325038 A1), Singh (US 20130074408 A1), Jones (US 3807088 A), Morris (US 5216836 A), and Ascherman (US 9185853 B1) also have various components that are related to the limitations of applicant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./               Examiner, Art Unit 3642                                                                                                                                                                                         /MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619